DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-18 in the reply filed on 12/10/2021 is acknowledged.

Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Applicant’s election without traverse of the species of a target blood component of PSA_Total and the predictive gene combination of: CTC-265F19.1; ADAM9; RAB11FIP5; SNAPC4; and LMNA in the reply filed on 12/10/2021 is acknowledged.
This elected set of species also reads on a blood sample in the form of a dried blood spot as specified in claims 10 and 16.

Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

.

Specification
The use of the terms, such as FORTIUSBIO® and QIAGEN®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. The specification has been reviewed for proper symbol usage, and it is requested applicant verifies the examiner’s finding that no proper symbols are missing.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
The claim(s) recite(s):

“converting the mRNA level into a blood test result of the target blood component” (claim 1);
“determining the quality of the dried blood spot” (claim 3);
“selecting the predictive gene based on the quality” (claim 3);
“normalized to a normalized gene count using a DESeq2 algorithm” (claim 6);
“converting the mRNA level into the blood test result use the following formula: blood test result = C + C1*(gene), C and C1 are constants, and (gene) represents the normalized gene count of the predictive gene” (claims 10 and 16).
The steps of “selecting” and “converting” as quoted above broadly encompass an abstract idea in the form of a mental process. The steps can be carried out in the human mind as it involves considering a limited amount of data and reaching conclusions based on simple selections and conversions.
The steps of “determining” and “selecting” broadly encompass an abstract idea as they can be purely performed in the human mind. For example, the mental analysis of a data report regarding the quality of the mRNA may be carried out by reading the report and interpreting the information. The process of “selecting” may be done by reviewing a table listing the predictive genes that are best for a determined quality of RNA. The claim does not limit how the “selecting” is to be done nor does it specify the number of options the selected predictive gene is chosen from. Thus, the claim broadly encompasses selecting the predictive gene from a very limited number of genes.

The “converting” steps broadly encompasses an abstract idea in that the equation, which is itself an abstract idea in the form of a mathematical equation, can be carried out in a purely mental manner as it is simple addition and multiplication of two numbers.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of known techniques of extraction (para. 74) and methods of determining mRNA levels, such as RNA sequencing, quantitative PCR and hybridization (para. 8 and 81).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the requires “selecting the predictive gene based on the quality [of the dried blood spot]”.
The instant specification provides specific “predictive genes” that relate to specific target blood components. There is no guidance for selecting any predictive gene that is related to any specific target blood components. For example, Table 8 lists predictive gene options for high quality dried blood samples. However, predictive gene options for low quality dried blood samples or for any blood sample of low quality are not listed.
Furthermore, claim 3 broadly encompasses any predictive gene that is related to any target blood component. The instant specification does not describe how to extrapolate the specific species in the specification to determine those predictive genes that are and are not encompassed by the full genus of predictive genes as applied to the full genus of blood samples encompassed by claim 3.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim states the “blood sample consists of a dried blood spot”. It is unclear how a “dried” blood spot has a liquid volume between 30 ul and 1 ml as required by claim 1. An element that is “dried” would not reasonably be understood as having a liquid volume.
Regarding claim 7, the claim recites “the blood test result is reported as…”. The recitation lacks proper antecedent basis as the claim does not previously set forth or require “reporting” the blood test result. The claim is incomplete as claim 7 requires and relies upon a step, e.g. “reporting the blood test result”, that is not required by the claim.
Regarding claim 10, the claim states “(gene)” represents the “normalized gene count of the predictive gene”. The recitation lacks proper antecedent basis as the claim does not previously set forth or require “normalizing a gene count of the predictive gene”. The claim is incomplete as claim 10 requires and relies upon an element, e.g. “normalized gene count of the predictive gene”, that is not required by the claim.
Regarding claim 10 and 16, in view of the elected combination of CTC-265F19.1, ADAM9, RAB11FIP5, SNAPC4 and LMNA, it is unclear how the mRNA level is converted to a blood test result. The specified formula only requires calculation be based on the normalized count of a single gene. It is unclear how a blood result is reported for the combination of 5 genes.
Regarding claims 8, 9, 10 and 16, the claims encompass a blood sample in the form of a “dried blood spot”. It is unclear how a “dried” blood spot has a liquid volume between 30 ul and 1 ml as required by claim 1. An element that is “dried” would not reasonably be understood as having a liquid volume.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennington (Transfusion. 2001. 41:1591; previously cited).
Regarding claim 1, Pennington teaches extracting RNA from a blood sample having a volume of 1-ml aliquots of blood (p. 1592, RNA extraction).
Pennington teaches selecting a predictive gene, such as those listed in Table 1, that relate to target blood components in the form of different types of cells.
Pennington teaches determining the level of the predictive genes in the blood sample (p. 1593, PCR amplification).
Pennington teaches converting the mRNA level into a blood test result of the target blood component by determining amount of the different cells within the blood sample based on the amount of mRNA determined for the different predictive genes (p. 1595, Table 2; p. 1596, Table 3, and Fig. 2).
Regarding claim 7, Pennington teaches the reporting the blood test result as the amount, distribution and/or ratio of the cell target blood components (p. 1595, Table 2; p. 1596, Table 3, and Fig. 2).
Regarding claim 8, Pennington teaches the blood sample is whole blood and target blood component includes lymphocytes in the form of CD3 positive or CD19 positive cells (p. 1595, Table 2; p. 1596, Table 3, and Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennington (Transfusion. 2001. 41:1591; previously cited) in view of Laugharn (WO 2016/176131 A1).
Regarding claims 1, 2 and 4, Pennington teaches extracting RNA from a blood sample having a volume of 1-ml aliquots of blood (p. 1592, RNA extraction).
Pennington teaches selecting a predictive gene, such as those listed in Table 1, that relate to target blood components in the form of different types of cells.
Pennington teaches determining the level of the predictive genes in the blood sample (p. 1593, PCR amplification).
Pennington teaches converting the mRNA level into a blood test result of the target blood component by determining amount of the different cells within the blood sample based on the amount of mRNA determined for the different predictive genes (p. 1595, Table 2; p. 1596, Table 3, and Fig. 2).
Pennington does not teach the elements of claims 2 and 4.
However, Laugharn demonstrates the extracting RNA from dried blood spots was known.
Regarding claims 2 and 4, Laugharn teaches extracting RNA from dried blood spots made from a volume of 5 microliters of fresh blood (p. 1, lines 27-34).

Regarding claim 5, Laugharn teaches determining mRNA levels via sequencing (p. 5, lines 1-11). 
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Pennington by replacing the use of fresh blood with the use of dried blood spots. One would have been motivated to use a blood volume between 5 microliters and 1 ml in view of the teachings as a whole of Pennington and Laugharn, thus, rendering obvious the range of claim 4. The modification has a reasonable expectation of success as it substitute one known blood sample for extracting mRNA with another known blood sample for extracting mRNA.
Regarding claim 3, Laugharn teaches based on quality of the nucleic acid selecting a type of assay based on the target (p. 5, lines 5-11 and p. 7 lines 6-10).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Pennington by basing the type of analysis and the selected predictive gene on the quality of the nucleic acid extracted.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennington (Transfusion. 2001. 41:1591; previously cited) in view of Laugharn (WO 2016/176131 A1) as applied to claim 6 above, and in further view of Love (Genome Biology. 2014. 15:550).
Regarding claim 6, the combination of Pennington and Laugharn renders obvious the elements of claims 1 and 5 as required by claim 6.

However, Love demonstrates RNA-seq and DESeq2 were well-known in the field. Love further teaches DESeq2 integrates methodological advances with several novel features to facilitate a more quantitative analysis of comparative RNA-seq data using shrinkage estimators for dispersion and fold change. Love demonstrates the advantages of DESeq2’s new features, including improved gene ranking and visualization, hypothesis tests above and below a threshold, and the regularized logarithm transformation for quality assessment and clustering of overdispersed count data. Love compares DESeq2’s statistical power with existing tools, revealing the methodology has high sensitivity and precision, while controlling the false positive rate. See p. 2.
It would have been prima facie obvious to the ordinary artisan to have modified the method of Pennington by using DESeq2 to analyze the RNA-seq data to determine the mRNA level of the marker genes. The modification has a reasonable expectation of success as it merely incorporates the use of a well-known data analysis program for the analysis of sequencing results.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennington (Transfusion. 2001. 41:1591; previously cited) in view of Lee (J Allergy Clin Immunol. 2012. 130(3):572-584).
Regarding claims 1 and 9, Pennington teaches extracting RNA from a blood sample having a volume of 1-ml aliquots of blood (p. 1592, RNA extraction).

Pennington teaches determining the level of the predictive genes in the blood sample (p. 1593, PCR amplification).
Pennington teaches converting the mRNA level into a blood test result of the target blood component by determining amount of the different cells within the blood sample based on the amount of mRNA determined for the different predictive genes (p. 1595, Table 2; p. 1596, Table 3, and Fig. 2).
Pennington does not teach the elements of claim 9.
However, Lee teaches that RNA markers of eosinophils were known, such as IL-5Ra, CCR3, EMR1, Siglec-8/Siglec-F and CD11b (p. 4-5).
It would have been prima facie obvious to have included additional mRNA markers in the methods of Pennington, including the eosinophil mRNA markers of Lee. One would have been motivated to modify the method of Pennington because eosinophils are a blood cell type that circulates along with the lymphocytes Pennington is interested in. The modification has a reasonable expectation of success as the markers of Lee are well-known and the ability to analyze additional mRNA markers is within the skill of the ordinary artisan.

Improper Markush Rejection
	Claims 8, 9, 10 and 16 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
	The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
	The target blood components are different types of cells, antigens and/or markers. The different types of cells are derived from different lineages, have different expression patterns, different functionality related to their structures, etc. The markers are not related as they vary in the source and functionality.
	The different species of claims 10 and 16 encompass methods that are based on the extraction of mRNA from different types of blood samples, e.g. whole blood, dried blood spot, etc., and the determining the levels of different predictive genes that do not overlap and require the use of particular reagents and analyses. For example, a method that determines the expression level of MNDA would not determine ADAM9 levels based on the sequence differences between the two mRNA molecules. Furthermore, the specific methods require the use of different C and C1 depending on the particular markers. The methods are not obvious variants of one another as one is used to analyze segmented neutrophils in whole blood based on the mRNA levels of MNDA and another one is used to analyze the amount of PSA_total in a dried blood spot based on the mRNA levels of ADAM9.


Conclusion
	No claims allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634